















ASSET PURCHASE AGREEMENT







DATED JUNE 21, 2005




BETWEEN




VIANSA WINERY, A CALIFORNIA LIMITED PARTNERSHIP

LA FONTANA DI VIANSA, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY

COLLECTIVELY, THE SELLER




AND




360 VIANSA LLC, A NEVADA LIMITED LIABILITY COMPANY

THE BUYER



13680\618161.3




--------------------------------------------------------------------------------























































































TABLE OF CONTENTS







1.

Assets Transferred

2

2.

Excluded Assets

4

3.

Liabilities Assumed

4

4.

Purchase Price

5

5.

Net Asset Adjustment

5

6.

Representations and Warranties of Seller

6

7.

Representations and Warranties of Buyer

17

8.

Access

18

9.

Due Diligence Period

18

10.

Bulk sales

18

11.

Buyer’s Conditions to Closing

18

12.

Seller’s Conditions to Closing

21

13.

Closing

21

14.

Material Changes; Survival

25

15.

Indemnification

25

16.

Sellers’ Covenants During Contract period

26

17.

Exclusivity

27

18.

Confidentiality and Publicity

27

19.

Nondisparagement

27

20.

Damage or Destruction; Eminent Domain

27

21.

Arbitration of Disputes

28

22.

Termination

28

24.

Miscellaneous

29

   






1







--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS

Exhibit A:  

Wedding Contracts

Exhibit B:

Excluded Assets

Exhibit C:

Accounts Payable

Exhibit D:

2005 Audited Financial Statements

Schedule 5:

Net Asset Adjustment Example

Schedule 6:

Disclosure Schedules

Schedule 6.2:

This Section Intentionally Left Blank

Schedule 6.4(a):

LP Financial Statements

Schedule 6.4(b):

This Section Intentionally Left Blank

Schedule 6.6:

Personal Property

Schedule 6.7:

Inventory

Schedule 6.8:

Accounts Receivable

Schedule 6.9:

Real Property

Schedule 6.9(d)

Condition of Assets

Schedule 6.11:

Permits

Schedule 6.12:

Contracts

Schedule 6.13:

Insurance

Schedule 6.14(a):

Personnel

Schedule 6.14(b):

Benefit Plans

Schedule 6.18(j)

Termination Bonus

Schedule 6.20:

Intellectual Property

Schedule 6.21:

Customers & Suppliers

Schedule 6.22:

Bank Accounts

Schedule 15

Holdback Security

Exhibit E:  

Opinions Required

Exhibit F:

SGV Agreement

Exhibit G:

Bill of Sale

Exhibit H:

Seller’s Closing Certificate

Exhibit I:

Indemnification Agreement



2







--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
June 21, 2005 (the “Contract Date”), by and among Viansa Winery, a California
Limited Partnership (the “Partnership”) and La Fontana di Viansa, LLC, a
California limited liability company (the “LLC”) (the Partnership and the LLC
are collectively referred to as the “Seller”) and 360 Viansa LLC, a Nevada
limited liability company (“Buyer”).

R E C I T A L S

A.

The Partnership is the owner and operator of Viansa Winery & Italian
Marketplace, an Italian style wine hospitality center and vineyard located at
25200 Arnold Drive in Sonoma, California which includes a 10,694 square foot
wine tasting, deli, retail sales and production building, a 3,870 square foot
events center, various other structures, a use permit authorizing the production
of 150,000 cases of wine, 600 gallons of olive oil, additional building and cave
construction, up to 150 special events, public tours and tastings, and the
preparation and sale of foods, wines and support items, 23.18 net acres planted
with modern vines, 8 acres of plantable land, the Tuscan Club, the trademark
“Viansa”, a parking lot, a well producing approximately 300 gallons per minute,
fire pond and pumping station, engineered leach field wastewater system, and all
other improvements, fixtures, equipment, cooperage, wine and retail inventory,
furnishings and other tangible personal property used in connection therewith
 (the “Winery”).     

B.

The Partnership leases property at 334 Grant Street, in San Francisco,
California, pursuant to the terms of that certain Lease for 334 Grant Avenue
dated as of July 1, 2003 between the Partnership and Erwin Roy Chen, Grant &
Bush LLC, and 334 Grant Avenue, LLC, tenants-in-common dba Waverly-Grant
Properties (as amended and assigned the “Wine Bar Lease”) and thereon owns and
operates Enoteca Viansa, a tasting room and wine bar including all improvements,
fixtures, equipment, inventory, furnishings and other tangible personal property
used in connection therewith (the “Wine Bar”).

C.

The Partnership leases property at 400 First Street East in Sonoma, California
pursuant to the terms of that certain Lease Agreement Between Old Creamery
Partners and Viansa Winery and Old Creamery Partners and the property adjacent
thereto known as Il Centro located at 408 First Street East pursuant to that
Commercial Lease and Deposit Receipt (as amended and assigned, collectively, the
“Restaurant Lease”) and thereon owns and operated Cucina Viansa, a restaurant
and wine bar including all improvements, fixtures, equipment, inventory,
furnishings and other tangible personal property used in connection therewith
 (the “Restaurant”).  

D.

This Section Intentionally Left Blank.      

E.

Seller wishes to sell and Buyer wishes to purchase the Winery, the Wine Bar, and
the Restaurant (collectively, the “Business”), subject to the terms and
conditions of this Agreement.


NOW, THEREFORE, incorporating the foregoing and in consideration of the mutual
covenants and agreements contained herein, the parties agree as follows:

1.

Assets Transferred.  On the terms and subject to the conditions of this
Agreement, Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase from Seller, all rights, property and assets of every kind, character
and description, whether tangible or intangible, whether real, personal or
mixed, whether accrued, contingent or otherwise, of Seller which are owned, held
or used by Seller in connection with the Business, wherever located and whether
or not reflected in its books and records, other than the Excluded Assets (as
defined below) (collectively, the “Purchased Assets”).  The Purchased Assets
shall include, without limitation, the following:

1.1

Real Property.  That certain real property located at 25200 Arnold Drive in
Sonoma California with Assessor’s Parcel Number 128-491-059 (the “Land”),
together with all buildings, structures, fixtures, parking areas, wells, ponds,
fuel and water tanks, landscaping, vines, trellising, growing crops, stakes,
fencing, posts, irrigation and frost control facilities and all other
improvements and fixtures placed, constructed or installed on or affixed to the
Land; all easements, rights of way, privileges, licenses, appurtenances and
other rights and benefits of Seller belonging to or in any way related to the
Land.  All of the foregoing shall be referred to collectively as the “Real
Property”.

1.2

Personal Property.  All farming, office, restaurant, and winemaking equipment,
inventory, motor vehicles, trailers, pumps, supplies, tasting room supplies,
bottling supplies, restaurant supplies, bottling line equipment, bottled and
bulk wines (including library wines), marketing materials and supplies,
furnishings and other tangible personal property owned by Seller and used in
connection with the Business (the “Personal Property”).

1.3

Permits and Licenses.  All transferable or assignable certificate(s) of
occupancy,  use permits, use permit applications, building or equipment permits,
consents, authorizations, variances, waivers, licenses, permits, certificates
and approvals from any governmental or quasi-governmental authority with respect
to the Business, including Seller’s California Department of Alcoholic Beverage
Control Licenses and its Federal Tax and Trade Bureau Permits (collectively, the
“Permits”).

1.4

Plans.  All architectural, mechanical, engineering, as-built and other plans,
specifications and drawings in Seller’s possession or control (the “Plans”),

1.5

Reports.  All surveys and all soil, viticultural, environmental, land use,
water, engineering, or other reports or studies in Seller’s possession or
control (the “Reports”)

1.6

Warranties.  All transferable or assignable warranties, representations,
guaranties, and miscellaneous rights (the “Warranties”) relating to the
ownership, development, use and operation of the Business.



1







--------------------------------------------------------------------------------



1.7

Claims.  All claims, prepayments, other than prepaid taxes, causes of action,
rights of recovery, rights of set off, and rights of recoupment (other than
refunds of Taxes).

1.8

Intellectual Property.  To the extent transferable, all domestic and foreign
patents, licenses, registered and unregistered trademarks, trade names, service
marks, copyrights, domain names, websites, proprietary computer software,
industrial designs, government approvals, permits and authorizations (and
applications for any of the foregoing), fictitious business name statements, and
all designs, patterns, drawings, technology, technical know-how, trade secrets,
inventions, processes, specifications, formulas, ideas, work product,
work-in-process, confidential information and other similar intangible assets,
owned, held, or used by Seller in connection with the Business, including,
without limitation, all rights of Seller in respect of the name “Viansa”
(collectively, the “Intellectual Property”).

1.9

Goodwill.  All of the goodwill associated with the Business and the Purchased
Assets (including the exclusive right of Buyer to represent itself as carrying
on the Business as the successor of Seller).

1.10

Contracts.  All grape, custom bottling, distributor, broker, supplier, service,
maintenance, management and other contracts, leases and agreements related to
the operation and management of the Business, as well as any rights arising
under or related to those contracts (collectively, the “Contracts”).  Buyer will
have until the expiration of the Due Diligence Period (as defined in Section 9 –
Due Diligence Period) to notify Seller whether Buyer will assume such Contracts
as of the Closing.  All Contracts so assumed hereinafter are referred to as the
“Assumed Contracts”).  Notwithstanding the foregoing, Buyer expressly agrees to
assume all Wedding (&Party) Reservation Contracts and Wine Future Contracts
identified on Exhibit A (“Wedding Contracts”).

1.11

Leases and Improvements.  The Wine Bar Lease, the Restaurant Lease and all other
leases, subleases and rights thereunder, including the lease for warehousing
space at 21481 Eighth Street East in Sonoma (the “Warehouse Lease”), together
with all buildings, structures, fixtures, landscaping, vines, trellising,
growing crops, stakes, fencing, posts, irrigation and frost control facilities
and all other improvements and fixtures placed, constructed or installed on or
affixed to the leased property or used in connection with the leased property
that is owned by Seller.

1.12

This Section Intentionally Left Blank.

1.13

Records.  All copies of financial and accounting records relating to the
Purchased Assets, computer software and documents, books, supplier, customer and
mailing lists, copies of customer and client records, work orders, equipment
logs, operating guides and manuals, drawings, electronic art, database
information, program and process documentation owned by Seller and related to
the Business.



2







--------------------------------------------------------------------------------



1.14

Accounts Receivable.  All trade and other accounts and notes receivable and all
notes, bonds, employee travel advances and other evidences of indebtedness and
rights to receive payment from any person held by Seller relating to the
Business including any accounts receivable from Lo Spuntino Taste of Sonoma, LLC
("Lo Spuntino”), a California limited liability company with its principal place
of business in Sonoma, California but excluding any related party accounts
receivable.  The Purchase Price will be reduced by the value of any related
party accounts receivable identified on the 2005 Audited Financial Statements
(as defined below).

1

.15



Cash.  All cash in any of the bank accounts listed in Schedule 6.22, to the
extent that there is a negative cash balance in any of these accounts, the Buyer
will receive a credit against the Purchase Price.

2.

Excluded Assets.  Notwithstanding anything to the contrary contained herein, the
Purchased Assets shall not include, and the Seller shall retain full ownership
and control over (a) Seller’s qualifications to conduct business, taxpayer and
other identification numbers, seals, minute books, and other documents relating
to the organization, maintenance, and existence of Seller, (b) any of the rights
of Seller under this Agreement, and (c) certain personal property set forth on
Exhibit B to this Agreement which shall be removed from the Real Property prior
to the Closing (as defined in Section 13.1 – Closing Date) (the “Excluded
Assets”).

3.

Liabilities Assumed.  Buyer hereby assumes and agrees to pay, perform and
discharge, to the extent not theretofore performed, paid or discharged, all
liabilities and/or obligations of Seller related to the Assumed Contracts and
the Leases arising after the Closing Date (as defined in Section 13.1 – Closing
Date), provided that Buyer will not be obligated to assume such Assumed
Contracts if the assignment of the Assumed Contract requires the consent of a
third party and such consent has not been obtained prior to the Closing Date and
all liabilities of Seller associated with all accounts payable and all accrued
expenses incurred by Seller in the ordinary course of Seller’s business prior to
the Closing Date (the “Assumed Liabilities”).  Attached as Exhibit C is a list
of all of the accounts payable and accrued expenses as of May 30, 2005 and the
value of each that Buyer will assume after the Closing Date (the “Accounts
Payable”).  Buyer will receive a credit against the Purchase Price (as defined
in Section 4 – Purchase Price) for the total amount of Accounts Payable that the
Buyer will assume.  The Buyer will not assume or have any responsibility with
respect to any other obligation or liability of Seller not included within the
definition of Assumed Liabilities, including, without limitation, any liability,
obligation, claim against or contract of the Business or Seller of any kind or
nature, whether known or unknown, arising out of this or any other transaction
or event occurring prior or subsequent to the Closing, and Seller expressly
agrees it will remain liable for, it will indemnify Buyer, and its affiliates,
members, officers, employees, agents, consultants, contractors and
representatives from all such obligations or liabilities.  Buyer will be
provided with a credit against the Purchase Price for all deposits paid to
Seller under the Wedding Contracts and any and all customer deposit receipts
including but not limited to the foregoing.  Notwithstanding any other provision
of this Agreement, in no event whatsoever, except to the extent agreed upon
pursuant to the terms set forth in Section 11.9, in either law or



3







--------------------------------------------------------------------------------



in equity, will Samuel J. Sebastiani and or Victoria K. Sebastiani be held
personally liable for any claim whatsoever of any kind or nature, whenever it
may occur, which arises out of the Agreement or as a result of the closing of
the transactions covered by the Agreement.   

4.

Purchase Price.  The purchase price for the Purchased Assets (“Purchase Price”)
will be $30,000,000 in cash paid at the Closing, subject to reduction as
provided in Section 1.14  – Accounts Receivable and Section 3 – Liabilities
Assumed.  Prior to Closing, the parties agree to approve a reasonable allocation
of the Purchase Price.  Seller and Buyer agree to prepare and file all federal,
state, local and foreign tax returns and other filings reflecting this
transaction on a basis consistent with such allocation, and to cooperate with
each other in good faith in preparing any and all statements required to be
included in their respective tax returns reflecting such allocation.

5.

Net Asset Adjustment.  Buyer will cause its accountants to prepare a balance
sheet of the Partnership as of the Closing Date (the “Closing Balance Sheet”)
using the same accounting methods, principles and practices that were used by
such accountants to prepare the Partnership’s audited financial statements for
the year ended February 28, 2005 (“2005 Audited Financial Statements”).  A copy
of the 2005 Audited Financial Statements are attached hereto as Exhibit D.  The
Closing Balance Sheet will be delivered to Seller within 60 days after the
Closing (as defined in Section 13.1 – Closing Date).  If the Closing Balance
Sheet shows that the “Net Asset Value” of the Purchased Assets as of the Closing
Date is less than the Net Asset Value of the Purchased Assets as shown in the
2005 Audited Financial Statements,  Seller shall pay to Buyer within 10 days
such shortfall amount.  If the Closing Balance Sheet indicates that the Net
Asset Value of the Purchased Assets  as of the Closing Date is greater than the
Net Asset Value of the Purchased Assets as shown in the 2005 Audited Financial
Statements, no adjustment will be made.  “Net Asset Value” shall mean the “Book
Value” of the Purchased Assets less any liabilities, debts, or deferred revenue
assumed by the Buyer.  “Book Value” shall mean the cost or value of the
Purchased Assets as recorded on the 2005 Audited Financial Statements net of
deletions and accumulated depreciation in accordance with generally accepted
accounting principles.   For illustrative purposes only, attached as Schedule 5
is an example of a calculation that would be made under this Section 5 if the
factual circumstances as set forth in Schedule 5 occur.  If within 30 days of
receipt of the Closing Balance Sheet, the Seller disputes, for any commercially
reasonable reason, any amount shown on the Closing Balance Sheet, or the
accuracy of the Closing Balance Sheet, then the Seller may request reasonable
substantiation from the Buyer’s accountants.  If such substantiation does not
reasonably satisfy Seller, Buyer will engage another accountant to compile a
Closing Balance Sheet with respect to the disputed issue, using the same
accounting methods, principles and practices that were used to prepare the 2005
Financial Statements and the revised Closing Balance Sheet with respect to the
disputed issue will be deemed conclusive.  The fees charged by the second
accountant will be paid by the Seller unless the revised Closing Balance Sheet
reveals a discrepancy of more than 10% in Buyer’s favor, in which case the cost
will be paid by the Buyer.  If the Seller does not dispute the Closing Balance
Sheet within 30 days of receipt thereof, the Closing Balance Sheet will be
deemed approved by the Seller.  Notwithstanding the preceding provision of this
Section 5, the



4







--------------------------------------------------------------------------------



adjustment provided for hereunder in this Section 5, shall take into
consideration the adjustment to the Purchase Price pursuant to Section 3 hereof.
 .  

6.

Representations and Warranties of Seller.  Except as set forth in the disclosure
schedule attached hereto as Schedule 6 (“Disclosure Schedule”), Seller hereby
makes the following representations and warranties to Buyer, which
representations and warranties, except as expressly provided, shall be true and
correct as of the date hereof and as of the Closing Date.  All references herein
“to Seller’s knowledge” or “to the knowledge of Seller” will mean the knowledge
of Jonathan Sebastiani and Russell Joy who are the representatives, employees or
former employees of Seller most knowledgeable about the Business, after making
such reasonable investigations as Seller deems necessary (which will include,
among other things, discussing the representations and warranties with James
Maselan, the voting trustee of the LLC to determine whether James Maselan
obtained any knowledge concerning the representations and warranties while
acting in his capacity as voting trustee) in order to make the representations
and warranties below on a reasonably informed basis.

6.1

Seller Organization; Authority; Enforceability.  

(a)

The LP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of California. The LLC is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of California.  Seller has the full corporate power and
authority, and all authorizations and permits required by governmental or other
authorities, to own, lease and operate its properties and to carry on its
business as now conducted, to execute, deliver and perform this Agreement and
the other agreements contemplated herein, and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been duly and validly
executed and delivered by Seller and, subject to the due authorization,
execution and delivery by Buyer, constitutes the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
 No consent, approval or authorization of any third party or of any governmental
authority or entity is required in connection with the execution, delivery or
performance of this Agreement by Seller.

(b)

This Section Intentionally Left Blank.

6.2

This Section Intentionally Left Blank.  

6.3

No Breach or Default.  The execution, delivery and performance by Seller of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate the partnership agreement of the LP; (ii) violate the
Operating Agreement of the LLC; or (iii) violate any law or any order, writ,
injunction or decree of any court, administrative agency or governmental
authority, or require the approval, consent or permission of any governmental or
regulatory authority.

6.4

Financial Statements.  



5







--------------------------------------------------------------------------------



(a)

Attached as Schedule 6.4(a) are true and complete copies of the reviewed
financial statements of the LP (“LP Financial Statements”) for the fiscal years
ended December 31, 1998 - 2002 and for the fiscal years ended February 28, 2003
and 2004 (the “LP Balance Sheet Date”).  The LP Financial Statements are true,
complete and correct and fairly present (i) the financial position of the LP as
of the respective dates of the balance sheets included in said statements, and
(ii) the results of operations for the respective periods indicated.  The LP
Financial Statements have been prepared in accordance with generally accepted
accounting principles, applied consistently with prior periods.  LP’s revenue
recognition policy with respect to its LP Financial Statements has been made in
accordance with generally accepted accounting principles.  All of the accounts
receivable owing to Seller constitute valid and enforceable claims arising from
bona fide transactions in the ordinary course of business, and except as set
forth in the notes to the LP Financial Statements there are no known contingent
or asserted claims, refusals to pay or other rights of set-off against any
thereof.  

(b)

This Section Intentionally Left Blank.     

6.5

Liabilities.  To the Seller’s actual knowledge, there are no claims, suits,
proceedings, audits, inspections or investigations which are pending, threatened
or anticipated against Seller.  To the Seller’s actual knowledge, there is no
litigation or proceeding pending or threatened, involving Seller or the
Purchased Assets, including claims of encroachment or prescriptive easement.  To
the Seller’s actual knowledge, there is no outstanding judgment, order, writ,
injunction or decree against Seller, the result of which could adversely affect
the Purchased Assets, nor has Seller been notified that any such judgment,
order, writ, injunction or decree has been requested.

6.6

Personal Property.  

(a)

Schedule 6.6 is a detailed list of the Personal Property.  Seller owns all
Personal Property necessary for the conduct of the Business as presently
conducted.  All of Seller’s vehicles, machinery and equipment necessary for the
operation of the Business (i) have been maintained in the ordinary course of
business, (ii) are in operable condition (normal wear and tear excepted), (iii)
are in material compliance with all applicable Laws (as defined in Section
6.19), rules and regulations, (iv) are free of any encumbrance or charge of any
kind and (v) are free of known defects that would cause them to fail.   

(b)

This Section Intentionally Left Blank.     

6.7

Inventory.  Schedule 6.7 is a complete and accurate list of all inventory of the
Partnership as of May 30, 2005.  To the Seller’s actual knowledge, all inventory
of the Partnership consists of items of a quality and quantity usable and
saleable by Seller in the ordinary course of business.  The values at which the
inventory is shown on the LP Financial Statements have been determined in
accordance with the normal valuation policy of Seller, consistently applied and
in accordance with generally accepted accounting principles.  



6







--------------------------------------------------------------------------------



6.8

Accounts Receivable.   Attached hereto as Schedule 6.8 is a list of all accounts
receivable of the Partnership, including the Lo Spuntino account receivable (See
Section 1.14),  as of May 30, 2005 together with an accurate aging of these
accounts.  All unpaid accounts outstanding as of the date hereof constitute, and
those outstanding at the Closing Date will constitute, valid and enforceable
claims arising in bona fide transactions in the ordinary course of business.
 There is (i) no account who has refused or threatened to refuse to pay its
obligations or who has threatened to set-off such obligations for any reason,
(ii) no account who is insolvent or bankrupt and (iii) no account is pledged to
any third party.  

6.9

Real Property.

(a)

Each parcel of real property or facility leased, owned or being purchased by the
Seller, including the Land (the “Partnership Property”), including the street
address and, in the case of Partnership Property owned or being purchased, the
legal description thereof, is set forth on Schedule 6.9.  Schedule 6.9
identifies all (i) leases relating to real property leased from third-party
landlords pursuant to which the Seller leases Partnership Property from such
third-party landlord, including the Wine Bar Lease, the Restaurant Lease and the
Warehouse Lease (collectively the “Leases”);(ii) deeds, outstanding mortgages
and other encumbrances (including leases with third-parties) relating to real
property owned or being purchased by the Partnership and (iii) all surveys or
site plans with respect to each Partnership Property.  A copy of each Lease,
survey and site plan has been delivered to Buyer or will be delivered to Buyer
within 5 days of the Contract Date and is a true and accurate copy.  

(b)

Seller has provided or will provide within 5 days of the Contract Date with a
current preliminary title report issued by First American Title Company of Napa
(the “Title Company”) of the Real Property (the “Preliminary Title Report”),
together with a copy of each document referred to in the Preliminary Title
Report, and copies of any existing easements, covenants, restrictions,
agreements, and other documents which affect title to the Land and are not
disclosed by the Preliminary Title Report.  

(c)

All Leases are in full force and effect and binding on the parties thereto and
have not been amended; neither the Seller nor any other party to any Lease is in
breach of any of the material provisions thereof; the landlord’s interest in any
Lease has not been assigned to any third party nor has any such interest been
mortgaged, pledged or hypothecated; and, the Seller has not assigned any such
lease or sublet all or any part of the Partnership Property which is the subject
of any such lease.  

(d)

Except as set forth on Schedule 6.9(d), to the best of the Seller’s knowledge,
there are no material physical or material mechanical defects in any building or
other facility (each, a “Facility” and collectively, the “Facilities”) located
on any Partnership Property and each such Facility is in good condition and
repair and in compliance with all applicable government requirements. To the
best of the Seller’s knowledge, there are no defects to any other improvements
located on any Partnership Property, including, without limitation, the
irrigation, frost control, drainage and wastewater and stormwater disposal
systems, stakes, fencing, posts and trellising and all such items are in good
operating condition and repair and in



7







--------------------------------------------------------------------------------



compliance with all applicable governmental requirements.  Except as set forth
on Schedule 6.9(d), to the best of the Seller’s knowledge, there is no evidence
of Pierce’s disease, mealy bug, phylloxera, or other diseases or pests on or
about the Partnership Property, including without limitation, the existing
vines.

(e)

The Land is one legal parcel and is comprised of approximately 167.54 acres of
land: 23.18 net acres planted with modern vines, 8 acres of open plantable land,
26.36 acres of farmstead area, and the remaining acres are a wildlife preserve.

(f)

To the best of the Seller’s knowledge, there are no leases, occupancy
agreements, options, rights of first refusal or any other agreements or
arrangements, either oral or written, that create or confer in any person or
entity the right to acquire, occupy or possess, now or in the future, any
Facility, any Partnership Property, or any portion thereof, or create in or
confer on any person or entity any right, title or interest therein or in any
portion thereof.

(g)

Each Partnership Property and Facility in all material respects is fully
licensed, permitted and authorized to carry on its current business under all
applicable federal, state and local statutes, orders, approvals, zoning or land
use requirements, rules and regulations, and no Partnership Property or Facility
or the current use thereof constitutes a non-conforming use or is otherwise
subject to any restrictions regarding the operation, renovation or
reconstruction thereof.

(h)

To the best of the Seller’s knowledge, all activities and operations at each
Partnership Property and Facility are being and have been conducted in
compliance in all respects with the requirements, criteria, standards and
conditions set forth in all applicable federal, state and local statutes,
orders, approvals, permits, zoning or land use requirements and restrictions,
variances, licenses, rules and regulations.

(i)

There are no conditions or reasons which are likely to be the basis for
revocation or suspension of any Partnership Property’s or Facility’s permits,
licenses, consents, authorizations, zoning or land use permits, variances or
approvals relating to such Partnership Property or Facility that is leased to
the Seller, and there are no circumstances, conditions or reasons which are
likely to be the basis for revocation or suspension of any permits, licenses,
consents, authorizations, zoning or land use permits, variances or approvals
relating to any Partnership Property or Facility. Seller has not received any
written notice or information regarding the Partnership Property’s failure to
comply with or violation of any applicable law, rule, regulation, ordinance or
government directive from any administrative or governmental authority or any
restrictive easements or covenants affecting the Partnership Property.  

(j)

No Partnership Property owned or leased by the Corporation is the subject of, or
would be materially affected by, any pending condemnation or eminent domain
proceedings, and no such proceedings are threatened. Seller does not have
knowledge of any condemnation, environmental, zoning, sewer moratorium, or other
land-use proceedings, either instituted or planned to be instituted, which would
affect the use and operation of the Partnership



8







--------------------------------------------------------------------------------



Property, nor has Seller received notice of any special assessment proceedings
affecting the Partnership Property.

(k)

Seller has adequate rights of ingress and egress to and from the Partnership
Property.  No portion of the Partnership Property serves any adjoining property
for any purpose.  The Partnership Property is supplied with utilities and other
services in such amounts as are reasonably necessary for their current use
including water, gas, electricity, irrigation, drainage facilities, telephone,
sanitary and storm sewer service, all of which services are installed, provided
and connected in accordance with all applicable Laws, and are provided via
public roads or via permanent, irrevocable, appurtenant easements benefiting the
Partnership Property.  

6.10

Environmental.  No asbestos-containing materials were installed or exposed in
the Partnership Property through demolition, renovation or otherwise, during the
 Seller’s ownership or leasing of the Partnership Property or, to the knowledge
of Seller, prior to the Seller’s ownership or leasing of the Partnership
Property.  No electrical transformers, fluorescent light fixtures with ballasts
or other equipment containing PCB’s are or were located on any Partnership
Property during the Seller’s ownership or leasing of the Partnership Property
or, to the knowledge of Seller, prior to the Seller’s ownership or leasing of
the Partnership Property.  No storage tanks for gasoline or any other substances
are or were located on or under the Partnership Property during the Seller’s
ownership or leasing of the Partnership Property or, to the knowledge of Seller,
prior to the Seller’s ownership or leasing of the Partnership Property.  No
toxic, hazardous, extremely toxic, or extremely hazardous or similarly dangerous
substances or materials are or were located on, in or under the Partnership
Property or have affected the Partnership Property during the Seller’s ownership
or leasing of the Partnership Property or, to the knowledge of Seller, prior to
the Seller’s ownership or leasing of the Partnership Property.  The materials
described in the preceding four sentences will be termed “Hazardous Materials”
herein.  Seller has not received any written notice under the California Health
and Safety Code or any other applicable local, state or federal law regarding
Hazardous Materials on, under or affecting the Partnership Property or requiring
the removal of any Hazardous Materials from the Partnership Property nor has it
received any information pertaining to the foregoing.  Seller has no knowledge
of Hazardous Materials impacting or located on the adjoining real properties.
 Seller has no knowledge of the existence of any threatened or endangered
species located on, in, under or nearby the Partnership Property.

6.11

Permits and Licenses.  Schedule 6.11 lists all of the Permits and any other
similar documents constituting an authorization or entitlement owned by, issued
to, held by or otherwise benefiting Seller.  Any material conditions to the
Permits and, if applicable, the expiration dates thereof, are also described in
Schedule 6.11.  Schedule 6.11 also sets forth the name of any governmental
agency from whom the Seller’s, or  Buyer must obtain consent in order to
transfer the Permits as required by this Agreement.  All of the Permits
enumerated and listed on Schedule 6.11 are adequate for the operation of the
business of the each Partnership Property as presently operated and are valid
and in full force and effect.  All of the Permits have been duly obtained and
are in full force and effect, and there are no proceedings pending or



9







--------------------------------------------------------------------------------



threatened which may result in the revocation, cancellation, suspension or
adverse modification of any of the same.

6.12

Contracts.  Schedule 6.12 lists all of the Contracts, which are all the
contracts and agreements to which Seller is a party or by which Seller or any of
the Purchased Assets are bound (including, but not limited to, grape contracts,
bottling contracts, distribution agreements, brokerage agreements, supplier
agreements, dealership agreements, joint venture or partnership agreements,
contracts with any labor organizations, promissory notes, loan agreements,
bonds, mortgages, deeds of trust, liens, pledges, conditional sales contracts or
other security agreements).  A copy of each Contract has been delivered to Buyer
or will be delivered to Buyer within 5 days of the Contract Date and is a true
and accurate copy, and such description of oral agreements are materially
complete.  All Contracts are in full force and effect and binding upon the
parties thereto.  To the best of the Seller’s knowledge, none of the Contracts
requires notice to, or consent or approval of, any third party of the
transactions contemplated hereby.  Neither Seller nor any other parties to such
Contracts is in breach thereof, and none of the parties has threatened to breach
any of the provisions thereof or notified Seller of a default thereunder, or
exercised any options thereunder.  The Seller has not given or received any
termination notices under any “evergreen” Contracts.

6.13

Insurance.  Schedule 6.13 lists all policies of insurance held by Seller  with
respect to the Business, and for each policy, the name of the insurer, the type
of risks insured, the deductible and limits of coverage, and the annual premium
therefor.  During the last five years, there has been no lapse in any insurance
coverage of Seller.  Neither Seller has, during the last five years, been denied
or had revoked or rescinded any policy of insurance.  Seller will maintain such
insurance or cause such insurance to be maintained until the Closing Date.

6.14

Personnel; Benefit Plans.  

(a)

Schedule 6.14(a) is a complete list of all employees of Seller and their
respective responsibilities and rates of compensation, including bonuses or any
other compensation arrangement made with or promised to any of them.  To the
best of the Seller’s knowledge, no employee has any plans to terminate
employment with Seller.  The Seller has not experienced any strikes, grievances,
claims of unfair labor practices, or other collective bargaining disputes.  No
organizational effort is presently being made or threatened by or on behalf of
any labor union with respect to employees of Seller.  Buyer shall not be liable
for severance pay, any other payment of monies or any credit for accrued
vacation, sick leave or other benefits to any employee of Seller as a result of
the execution of this Agreement, the consummation of the transactions
contemplated hereby or Buyer carrying on the Business.  To the best of the
Seller’s knowledge, no current or former employee of Seller has any unresolved
claim against Seller under any law, rule, regulation or contract relating to the
payment of wages or salary for any period other than the current payroll period,
vacation, holiday or other time off or pay in lieu thereof (which shall remain
Seller’s responsibility to pay or satisfy).   Seller is in compliance in all
material respects with all applicable federal and state Laws respecting



10







--------------------------------------------------------------------------------



employment and employment practices, terms and conditions of employment, wages
and hours, and nondiscrimination in employment, and is not engaged in any unfair
labor practice.

(b)

Schedule 6.14(b) is a complete list of all employee benefit plans and agreements
(written or oral) currently maintained or contributed to by Seller, including
employment agreements and any other agreements containing “golden parachute”
provisions, retirement plans, welfare benefit plans and deferred compensation
agreements, and any trusts related thereto, and classifications of employees
covered thereby.  Except for the employee benefit plans described on Schedule
6.14(b), Seller has no other pension, retirement, welfare, profit sharing,
deferred compensation, stock option, employee stock purchase or other employee
benefit plans or arrangements with any party.  All of these agreements are in
full force and effect and no party thereto is in default under them.  All
employee benefit plans are fully funded and in substantial compliance with all
applicable federal, state and local statutes, ordinances and regulations.  All
such plans that are intended to qualify under applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”) have been determined by
the Internal Revenue Service to be so qualified.  All reports and other
documents required to be filed with any governmental agency or distributed to
plan participants or beneficiaries (including, but not limited to, actuarial
reports, audits or Tax returns) have been timely filed or distributed.  All
employee benefit plans have been in all material respects operated in accordance
with the terms and provisions of the plan documents and all related documents
and policies.  For purposes of the preceding sentence, “in all material
respects” shall mean, with respect to any employee benefit plan that is intended
to qualify under Section 401(a) of the Code, in a manner which does not violate
the requirements for it to so qualify, and with respect to any employee benefit
plan, in a manner such that no participant or beneficiary has wrongfully failed
to receive benefits thereunder.  Seller has not incurred any liability for
excise tax or penalty due to the Internal Revenue Service or U.S. Department of
Labor nor any liability to the Pension Benefit Guaranty Corporation for any
employee benefit plan, nor has Seller, nor party-in-interest or disqualified
person, engaged in any transaction or other activity which would give rise to
such liability.  Seller has not participated in or made contributions to any
“multi-employer plan” as defined in the Employee Retirement Income Security Act
of 1974 (“ERISA”), nor would the Seller be subject to any withdrawal liability
with respect to such a plan if any such employer withdrew from such a plan
immediately prior to the Closing Date.  

6.15

Taxes.

(a)

For purposes of this Agreement, the term “Taxes” means all taxes of any kind or
nature, including but not limited to U.S., state, local and foreign income
taxes, withholding taxes, branch profit taxes, gross receipts taxes, franchise
taxes, sales and use taxes, business and occupation taxes, property taxes, VAT,
customs duties or imposts, stamp taxes, excise taxes, payroll taxes, intangible
taxes and capital taxes and any penalties or interest thereon.  

(b)

Seller has filed within the time and in the manner prescribed by law all tax
returns and reports required to be filed by it, and shall prepare and file
within the time and in the



11







--------------------------------------------------------------------------------



manner prescribed by law all tax returns and reports required to be filed by it
on or before the Closing Date, in each case under the laws of the United States
and each state or other jurisdiction in which it conducts business activities
requiring the filing of tax returns or reports and has paid all taxes shown due
on such returns or subsequent assessments.  All such tax returns and reports are
or will be true, correct and complete in all respects.  Seller has paid all
Taxes that are due, or claimed or asserted by any taxing authority to be due,
except for those Taxes with respect to which appropriate reserves have been
reflected in the LP Financial Statements of Seller, as adjusted for operations
and transactions in the ordinary course of business of Seller since the LP
Balance Sheet Dates in accordance with past custom and practices.

(c)

True and correct copies of (i) any examination reports, (ii) statements of
deficiencies assessed against or agreed to by the Partnership, (iii) waivers or
extensions of statements of limitations and (iv) all federal income, and state
franchise, income and sales tax returns of the Partnership have been provided to
Buyer.

(d)

There are no tax liens (whether imposed by the United States, any state, local,
foreign or other taxing authority) outstanding against Seller, the Partnership
Property or the Purchased Assets (other than liens for taxes not yet due and
owing).

(e)

All Taxes and assessments that Seller is required to withhold or to collect have
been duly withheld or collected and all withholdings and collections either have
been duly and timely paid over to the appropriate governmental authorities or
are, together with the payments due or to become due in connection therewith,
duly reflected on the LP Financial Statements of Seller.  

(f)

For all taxable periods for which the statute of limitations remains open, the
Seller has not received notice of any audit or examination by the United States,
or any state, local or foreign taxing authority.

(g)

The Seller is not a party to, is bound by, and has any obligation under any Tax
sharing agreement or similar contract.

(h)

Seller is not a “foreign person” within the meaning of IRC Section 1445(f)(3).

6.16

Copies Complete and Accurate; Required Consents.  Seller has provided to Buyer
copies of or made available to Buyer for its review all financial records,
budgets, instruments, agreements, licenses, permits, certificates, Records, and
other documents materially affecting the Partnership Property, the Business and
the Purchased Assets.  All such documents, materials and information are
complete and accurate and are true and correct copies of the originals thereof,
and no amendments thereto have been made or authorized since the date such items
were delivered or made available.  To the best of the Seller’s actual knowledge,
no information or documents given to Buyer pursuant to this Agreement will
contain any untrue statement of a material fact or omit to state a material fact
making the statements contained therein misleading.  None of the Contracts,
Leases, Permits, instrument, certificates or other



12







--------------------------------------------------------------------------------



documents require notice to, or consent or approval of, any governmental agency
or other third party to any of the transactions contemplated hereby.

6.17

Product Quality, Warranty Claims, Product Liability.  All products and services
sold, provided or delivered by Seller to customers conform in all material
respects to applicable contractual commitments, express and implied warranties,
product and service specifications and quality standards, and Seller has no
liability (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
Seller which might give rise to any liability) for replacement or repair thereof
or other damages in connection therewith.  No product or service sold, provided
or delivered by Seller to customers is subject to any guaranty, warranty or
other indemnity beyond the applicable standard terms and conditions of sale.
 Seller has no liability (and there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against Seller which might give rise to any liability) arising out of any
injury to a person or property as a result of the ownership, possession,
provision or use of any product or service sold, provided or delivered by
Seller.  No product liability claims have been asserted against Seller, whether
covered by insurance or not and whether litigation has resulted or not.  

6.18

No Change With Respect to the Business.  Since the LP Balance Sheet Date of
February 28, 2005, the Business has been conducted only in the ordinary course
consistent with past practices and there has not been any adverse change in the
financial condition, operations, or future prospects of Seller.  Without
limiting the generality of the foregoing, since that date

(a)

To the best of the Seller’s knowledge, no party (including the Seller) has
accelerated, terminated, modified, or canceled any agreement, contract, lease,
or license (or series of related agreements, contracts, leases, and licenses),
to which the Partnership is a party or by which it is bound;

(b)

The Seller has not delayed or postponed the payment of accounts payable and
other liabilities outside the ordinary course of business consistent with past
practices, and has not delayed or postponed the processing of any warranty
claims or obligations;

(c)

There has been no damage, destruction or loss (whether or not covered by
insurance) to the Purchased Assets;

(d)

Except for sales of inventory in the ordinary course of business consistent with
past practices for fair and adequate consideration in money or money’s worth,
Seller has not sold or disposed or agreed to sell or dispose of any of the
Purchased Assets or canceled any of its rights, or claims;

(e)

Seller has not made or effected any decisions of a material nature which affects
the inventory including any bottlings, purchasing of packaging materials or the
blending of wines other than in the ordinary course of business consistent with
past practices and timings, without prior consultation with the Buyer;



13







--------------------------------------------------------------------------------



(f)

The Seller has not made or effected any decisions of a material nature which
affects the vineyards on the Partnership Property;  

(g)

The Seller has not changed any accounting policies or procedures except as
required by law or applicable accounting standards;

(h)

This Section Intentionally Left Blank;

(i)

This Section Intentionally Left Blank;  

(j)

Except as set forth on Schedule 6.18(j), Seller has not increased or paid a
bonus or promised to increase or pay a bonus in excess of usual and customary
practices, to any of its directors, officers, employees or agents, nor have they
paid severance or termination pay paid to or agreed to pay severance or
termination to any of its present or former officers or other key employees;

(k)

Seller has not experienced any labor dispute or any other event or condition of
any character with respect to the employees of Seller;

(l)

Seller has not granted any preferential rights to purchase or acquire any
interest in any of its assets, property or rights;

(m)

Seller has not canceled, modified, assigned, terminated or encumbered any
contract, agreement, arrangement, commitment or understanding which would
materially adversely affect the business, operations or financial position of
the Seller;

(n)

Seller has not failed to maintain or cause to be maintained insurance as
required in accordance with Section 6.13 - Insurance hereof.

(o)

Seller has not lost, surrendered or had revoked or limited any permit or
licenses to operate its business in the manner in which it was intended to be
operated;

(p)

Except  in the ordinary course of business consistent with past practices or as
required in connection with the transactions contemplated hereby, the Seller has
not entered into any transaction or entered into any contract or agreement;

(q)

Seller has not incurred any indebtedness or made any loan or advance other than
in the ordinary course of business consistent with past practices.  Any
assumption, guarantee, indemnity or endorsement or the creating of any lien or
other charge on any of the Purchased Assets shall be deemed an incurrence of
indebtedness for this purpose;

(r)

Seller has not allowed to occur or exist any event of default under any contract
to which it is a party nor has Seller received any notice of termination as a
result of breach or default under any contract to which it is a party;



14







--------------------------------------------------------------------------------



(s)

Seller has not created, assumed or permitted to exist any mortgage, pledge,
lien, encumbrance, charge or other security interest upon any of the Purchased
Assets;

(t)

Seller has not made any capital expenditures or made commitments for the
additions to property, plant or equipment constituting capital assets;

(u)

Seller has not experienced any adverse change in its relationship with any of
its suppliers, brokers, distributors, dealers, agents or customers;

(v)

Seller has not experienced any other change which could have an adverse effect
on the future ongoing operations or financial condition of Buyer after
consummation of the transactions contemplated hereby, other than any change
occurring directly as a result of the execution of this Agreement or the
consummation of the transactions contemplated herein; and

(w)

Seller has not taken, or agreed in writing or otherwise to take, any of the
foregoing actions or any action which would make any representation or warranty
contained in this Agreement untrue or incorrect as of the date when made or as
of the Closing Date.

6.19

Compliance With Laws.  Seller has complied in all material aspects, and Seller
is presently in compliance in all material respects, with all federal, state and
local laws, ordinances, codes, rules, regulations, permits, orders, judgments,
awards, decrees, consent judgments, consent orders and requirements applicable
to it (collectively “Laws“).  There has been no assertion by any party that
Seller, the Partnership Property or the Purchased Assets are in violation of any
Laws.

6.20

Intellectual Property.   A true, complete and accurate list of the Intellectual
Property is set forth on Schedule 6.20.  Seller owns or has the right to use all
Intellectual Property necessary in the operation of the Business, and all
Intellectual Property necessary in the operation of the Business consists only
of the various items of Intellectual Property listed on Schedule 6.20.  To the
best of the Seller’s knowledge, the Intellectual Property is free of
encumbrances or charges of any kind.  To the best of the Seller’s knowledge,
none of the activities or business conducted by Seller infringes or violates any
patent, trademark, trade name, copyright, or other Intellectual Property rights
of any person, or constitutes a misappropriation of any trade secret, know-how,
confidential information or any other Intellectual Property right of any person.
  To the best of the Seller’s knowledge, Seller has received no complaint, claim
or notice alleging or threatening any such infringement, violation or
misappropriation, and Seller knows of no reason nor has reason to believe that
there are any claims of third parties alleging any such infringement, violation
or misappropriation, or has any reason to believe that there exists any basis
for any such claim or claims.  Seller has not sent any notice or communication
alleging that any other person or entity is or was infringing, violating or
misappropriating any of the Intellectual Property owned or used by Seller in the
conduct of the Business.  To the best of the Seller’s knowledge, there have been
no unauthorized disclosures of any trade secret or confidential information of
Seller to any third party by Seller or any of its employees or consultants and
there has been no breach of any confidentiality or non-disclosure agreement to
which Seller is a party.  Seller possesses a valid license for each copy of each
software program



15







--------------------------------------------------------------------------------



used by Seller in the conduct of its business or otherwise in the possession of
Seller, and Seller has a copy of each such software license or other information
(e.g., invoices) sufficient to substantiate the existence of each such license.
 To the best of the Seller’s knowledge, Seller has not made any unauthorized
copies of any software program and has not permitted any employee of Seller or
any other person to install any unauthorized software program on any computer
owned by Seller or otherwise used in the conduct of Seller’s business.

6.21

Customers and Suppliers.  A complete list of names and addresses of the persons
or entities that have been customers or suppliers of the Partnership since the
Business began is set forth on Schedule 6.21.  To the best of the Seller’s
knowledge, no customer or supplier so listed has breached any agreement with the
Seller or intends to terminate, cancel, modify, or change its business
relationship with the Seller which individually or in the aggregate would have
an adverse affect on the Business.  To the best of the Seller’s knowledge,
Seller has no obligation to refund the purchase price of any wine that was sold
by Seller to any such customers.

6.22

Bank Accounts.  Schedule 6.22 is a complete and accurate list of: the name of
each bank in which the Partnership has accounts or safe deposit boxes; the
name(s) in which the accounts or boxes are held; the type of account; the name
of each person authorized to draw thereon or have access thereto; each credit
card or other charge account issued to the Partnership; and the name of each
person to whom such credit cards or other charge accounts have been issued.

6.23

Powers of Attorney. This Section Intentionally Left Blank.  

6.24

Accurate and Complete Records.  The minute books, books, ledgers, financial
records and other records of Seller have been made available to Buyer and its
agents; have been, in all material respects, maintained in accordance with all
applicable Laws; and are accurate and complete, reflect all material corporate
transactions and do not contain or reflect any material discrepancies. Condition
of Products

6.25

Condition of Products.  To the best of the Seller’s knowledge, all products sold
by Seller in the last five years have met all applicable requirements under the
federal Food Drug and Cosmetic Act.

7.

Representations and Warranties of Buyer.   Buyer hereby makes the following
representations and warranties to Seller, which representations and warranties,
except as expressly provided, shall be true and correct as of the date hereof
and as of the Closing Date

7.1

Organization and Authority.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and
qualified to do business in California.  Buyer has full right, power and
authority to enter into this Agreement and the other agreements contemplated
under this Agreement and to perform its obligations hereunder and thereunder.
 This Agreement has been duly and validly executed and delivered by Buyer and,
subject to the due authorization, execution and delivery by Seller, constitutes
the



16







--------------------------------------------------------------------------------



legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.  

7.2

No Breach or Default.  The execution, delivery and performance by Buyer of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate the operating agreement of the Buyer; (ii) violate the
authority of the Buyer to enter into this Agreement; or (iii) violate any law or
any order, writ, injunction or decree of any court, administrative agency or
governmental authority, or require the approval, consent or permission of any
governmental or regulatory authority.

7.3

Litigation.  To the Buyer’s actual knowledge, except as may be disclosed in SEC
filings made by 360 Global Wine Co., there is no litigation or proceeding
pending or threatened, involving Buyer.  To the Buyer’s actual knowledge, there
is no outstanding judgment, order, writ, injunction or decree against Buyer, the
result of which could adversely affect this Agreement, nor has Buyer been
notified that any such judgment, order, writ, injunction or decree has been
requested.

8.

Access.  Seller will afford Buyer and authorized representatives of Buyer
reasonable access, at reasonable times, to the Partnership Property for the
purposes of satisfying Buyer with respect to the Purchased Assets.  In
performing its examinations and inspections of the Purchased Assets, Buyer will
use reasonable efforts to minimize any interference with Seller’s use of the
Purchased Assets.

9.

Due Diligence Period.  Buyer’s obligation to purchase the Purchased Assets is
subject to Buyer’s review and approval of the Purchased Assets.  Buyer will have
until 30 days after receipt of the 2005 Audited Financial Statements (“Due
Diligence Period”) to notify Seller that, as a result of such review, Buyer
wishes to terminate this Agreement. Upon delivery of that notice to Seller
within the required period, this Agreement shall terminate.  Buyer shall not be
required to state any reason for the termination in its notice.   The parties
acknowledge and agree that as contemplated in that certain letter of intent
dated April 11, 2005, in the event that this Agreement is not executed by Buyer
on or prior to the date that is 30 days after the date that the 2005 Audited
Financial Statements have been finalized and delivered to Buyer, Buyer will be
obligated to pay a $250,000 break-up fee to Seller.

10.

Bulk Sales.   Buyer and Seller acknowledge and agree that the transaction
contemplated hereunder is exempt from Bulk Sales Laws.

11.

Buyer’s Conditions to Closing.  Buyer’s obligation to purchase the Purchased
Assets is conditioned upon the satisfaction of each of the following conditions
each of which is for the exclusive benefit of Buyer.  Buyer may, at any time or
times before the Closing, waive one or more of the following conditions, without
affecting its rights and remedies with respect to the remaining conditions:



17







--------------------------------------------------------------------------------



11.1

The performance by Seller of all its obligations hereunder, and the truth,
completeness and accuracy of each representation and warranty made by Seller as
of the Contract Date and the Closing.

11.2

Buyer’s approval of the Purchased Assets pursuant to Section 9 -Due Diligence
Period.

11.3

The receipt of an opinion of counsel for the Partnership, dated as of the
Closing Date, in a form to be mutually agreed upon by the parties and their
respective counsel containing those opinions set forth on Exhibit E.

11.4

The execution by Seller of the Asset Purchase Agreement/LLC Membership Interest
in the form attached hereto as Exhibit F (“SGV Agreement”), pursuant to which,
Buyer will purchase Seller’s interest in Santo Giordano Vineyards, LLC, a
California limited liability company (“SGV”) for a purchase price of $1,000,000.
 The parties shall endeavor to close the SGV transaction as soon as possible
after the Closing but in no event later than December 31, 2005.  If, despite the
reasonable efforts of the parties, the SGV closing has not occurred on or prior
to December 31, 2005, the SGV Agreement will be terminated.  The failure to
consummate the purchase of SGV does not have any effect whatsoever, in law or
equity, with respect to the Purchase Price paid by Buyer to Seller under this
Agreement.

11.5

The issuance of an ABC Temporary Permit that will allow Buyer to operate the
Winery and the Wine Bar on the Closing Date along with the receipt of all other
necessary forms, documents or writings signed by Seller, including powers of
attorney limited exclusively to the Seller’s operations with respect to the
Winery, the Wine Bar and the Restaurant, for the purpose of allowing Buyer to
operate under Seller’s Federal TTB Wine Producer’s and/or Blender’s Bonded
Winery Basic Permit and under any other alcohol related licenses and permits
until Buyer is able to obtain its own such licenses and permits (collectively,
“Alcohol Licenses”).  Seller agrees to properly execute all documents reasonably
requested by Buyer within 3 days of request therefor and to take all other
reasonable steps, including opening a separate liquor license escrow account
(“Liquor Escrow”), in order to accomplish the transfer of the Alcohol Licenses
on the Closing Date.   The Liquor Escrow will be funded by Buyer with $25,000,
the agreed upon value of the type 41 license for the Restaurant, the alcoholic
beverage inventory at the Restaurant and the alcoholic beverage related FF&E
(furnishing, fixtures, and equipment) at the Restaurant.   When the permanent
type 41 license is issued to Buyer, which the parties acknowledge will occur
after the Closing, the proceeds held in the Liquor Escrow will be released to
Seller.

11.6

This Section Intentionally Left Blank.    

11.7

Buyer shall have received funding in the amount of $30,000,000 from its lender
Laurus Master Fund, Ltd. in an amount sufficient to pay the Purchase Price on
terms acceptable to Buyer.



18







--------------------------------------------------------------------------------



11.8

Buyer shall have received all consents from its Board of Directors to the extent
deemed reasonably necessary by Buyer.

11.9

Seller shall have delivered evidence reasonably satisfactory to Buyer that it
has obtained all required third party consents (including consents to transfer
the Restaurant Lease, the Wine Bar Lease, and the Warehouse Lease and consents
by GE, KeyCorp and Wells Fargo to transfer the equipment subject to the
equipment leases to Buyer and applicable consents from governmental authorities)
to the transactions contemplated hereby.  In order to effectuate the transfer of
the equipment that is subject to the equipment leases, the parties agree to work
together in good faith to structure the transfer in such a way that will be
acceptable to the equipment lenders.  The parties agree that among other things,
the transfer structure may require Buyer to prepay 6 months of lease payments at
Closing and, if necessary, the continuation of the existing lease agreements and
guaranties for a period of 6 months while Buyer negotiates with the existing
lenders and, if necessary, attempts to refinance the equipment leases with new
lenders.  

11.10

The issuance by the Title Company of an ALTA Owner’s Policy of Title Insurance
in a form acceptable to Buyer insuring that fee title in the Real Property is
vested in Buyer subject only to those exceptions reasonably acceptable to Buyer
with such endorsements as Buyer reasonably requests (“Owner’s Title Policy”),
 the issuance by the Title Company of a lender’s ALTA Policy of Title Insurance
in form acceptable to Buyer’s lender, with such endorsements as the lender
requests (“Lender’s Title Policy”) and, if Buyer so elects, Leasehold Policies
of Title Insurance in forms acceptable to Buyer insuring Buyer’s interest in the
Warehouse Lease, the Wine Bar Lease and the Restaurant Lease, subject only to
those exceptions reasonably acceptable to Buyer with such endorsements as Buyer
reasonably requests (collectively, the “Leasehold Title Policy”).  If required
by the Title Company in order to issue the Leasehold Title Policy, Seller will
use its best efforts to cause the lessors under the Warehouse Lease, the Wine
Bar Lease and the Restaurant Lease to execute and allow the recordation of short
form memorandas of such leases (the “Memoranda”).  Seller also agrees to use its
best efforts to obtain estoppel certificates prior to the Closing from the
lessors of the Warehouse Lease, the Wine Bar Lease and the Restaurant Lease.

11.11

That no material adverse change in the Purchased Assets or its future use or
operation may have occurred after the Contract Date, unless waived by Buyer
pursuant to Section 14 - Material Changes; Survival.

11.12

No investigation, claim, suit, action or governmental proceeding pertaining to
this Agreement, or transactions contemplated herein will have been instituted or
threatened.

11.13

Conveyance of the Purchased Assets to Buyer at the Closing, subject only to
those title exceptions reasonably acceptable to Buyer and the Contracts and
Leases.

11.14

The reasonable approval of Exhibit B (Excluded Assets), Exhibit C (Accounts
Payable), Schedule 5 (Net Asset Adjustment Example), Schedule 6 (Disclosure



19







--------------------------------------------------------------------------------



Schedules), Schedule 6.7 (Inventory), Schedule 6.8 (Accounts Receivable),
Schedule 6.9(d) (Condition of Assets), Schedule 6.12 (Contracts), Schedule 6.13
(Insurance), Schedule 6.14(b) (Benefit Plans), Schedule 6.18(j) (Termination
Bonus), Schedule 6.21 (Customers & Suppliers), Schedule 15 (Holdback Security),
Exhibit F (SGV Agreement), Exhibit I (Indemnification Agreement), which exhibits
and schedules will be attached to this Agreement as soon as they are approved.




12.

Seller’s Conditions to Closing.  Seller’s obligation to sell the Purchased
Assets is conditioned upon the satisfaction of each of the following conditions,
each of which is for the exclusive benefit of Seller.  Seller may, at any time
before the Closing, waive one or more of the following conditions, without
affecting its right, and remedies with respect to the remaining conditions:

12.1

The execution by Buyer of the SGV Agreement.

12.2

The performance by Buyer of all its obligations hereunder, and the truth,
completeness and accuracy of each representation and warranty made by Buyer as
of the Contract Date and the Closing.

12.3

No investigation, claim, suit, action or governmental proceeding pertaining to
this Agreement, or transactions contemplated herein will have been instituted or
threatened.

12.4

The reasonable approval of Exhibit B (Excluded Assets), Exhibit C (Accounts
Payable), Schedule 5 (Net Asset Adjustment Example), Schedule 6 (Disclosure
Schedules), Schedule 6.7 (Inventory), Schedule 6.8 (Accounts Receivable),
Schedule 6.9(d) (Condition of Assets), Schedule 6.12 (Contracts), Schedule 6.13
(Insurance), Schedule 6.14(b) (Benefit Plans), Schedule 6.18(j) (Termination
Bonus), Schedule 6.21 (Customers & Suppliers), Schedule 15 (Holdback Security),
Exhibit F (SGV Agreement), Exhibit I (Indemnification Agreement), which exhibits
and schedules will be attached to this Agreement as soon as they are approved.


13.

Closing.

13.1

Closing Date.  The consummation of the purchase and sale of the Purchased Assets
(the “Closing”) shall be held at the offices of the Title Company 30 days after
Buyer’s receipt of the 2005 Audited Financial Statements or on such other day as
the parties agree in writing (the “Closing Date”).

13.2

Seller’s Deposits Into Escrow.  Seller shall deposit the following documents and
items into escrow:

(a)

a duly executed and acknowledged grant deed with a separate transfer tax
affidavit conveying the Real Property to Buyer;



20







--------------------------------------------------------------------------------



(b)

a duly executed bill of sale and assignment of rights in the form of Exhibit G
(“Bill of Sale”);

(c)

a duly executed SGV Agreement;

(d)

a duly executed assignment of the Wine Bar Lease, the Restaurant Lease, the
Warehouse Lease and all other Leases, in a form or forms reasonably acceptable
to Buyer (collectively, “Assignment of Leases”);

(e)

duly executed and acknowledged Memoranda, if applicable;

(f)

to the extent assignable, a duly executed and acknowledged assignment of the
Intellectual Property in a form or forms reasonably acceptable to Buyer, which
assignment will permit Victoria K. Sebastiani to print and sell copies of her
cookbook, Cucina Viansa, consistent with her past business practices
 (“Assignment of Intellectual Property”);

(g)

a duly executed Indemnification Agreement (as defined in Section 15 –
Indemnification);

(h)

all documents necessary to transfer the Alcohol Licenses, as contemplated in
Section 11.4, to the extent not already provided to Buyer;

(i)

originals of all Contracts, Leases, Warranties, Plans, Reports, Intellectual
Property registrations, and Permits, to the extent in Seller’s possession;

(j)

an affidavit stating that Seller is not a “foreign person” under IRC Section
1445(f)(3);

(k)

a duly executed California Form 590 or comparable non-foreign person affidavit
required by the State where the Partnership Property is located;

(l)

a duly executed certificate from Seller certifying that there has been no
material change in or material damage to the Purchased Assets or its use or
operation (or specifying such change or damage) from the Contract Date and that
the representations and warranties described in Section 6 - Representations and
Warranties of Seller are true, complete and accurate as of the Closing Date in
the form of Exhibit H (“Seller’s Closing Certificate”);

(m)

Seller’s share of the closing costs as described in Section 13.5 – Closing Costs
or instructions to Title Partnership to deduct same from the Purchase Price; and

(n)

such other documents as may reasonably be required to complete the Closing.

13.3

Buyer’s Deposits Into Escrow.  Buyer shall deposit the following into escrow:



21







--------------------------------------------------------------------------------



(a)

the balance of the Purchase Price;

(b)

a duly executed Bill of Sale, SGV Agreement, Assignment of Leases, and
Assignment of Intellectual Property;

(c)

duly executed and acknowledged Memoranda, if applicable;

(d)

Buyer’s share of the closing costs as described in Section 13.5 - Closing Costs;
and

(e)

such other documents as may reasonably be required to complete the Closing.

13.4

Prorations.  All real and personal property ad valorem taxes and special
assessments, if any, will be prorated to the Closing Date, based on the latest
available tax rate and assessed valuation, and the Purchase Price will be
adjusted accordingly.  If the amount of any proration cannot be determined at
the Closing, the adjustments will be made between the parties as soon after
Closing as possible.  Buyer will not be obligated to reimburse Seller for any
expenses incurred by Seller in conjunction with the farming of the 2005 crop.

13.5

Closing Costs.  The Closing costs for this transaction shall be paid as follows:

(a)

Seller shall pay all transfer and sales taxes, Seller’s share of the Broker’s
fee, and any other costs and expenses allocated to Seller pursuant to this
Agreement; and

(b)

Buyer shall pay the cost of the Owner’s Title Policy, the Lender’s Title Policy
and the Leasehold Policy, if any, any fees related to Buyer’s loan, all
recording and escrow fees, Buyer’s share of the Broker’s fee and any other costs
and expenses allocated to Buyer pursuant to this Agreement.

13.6

Closing.  Pursuant to Section 13.1 - Closing Date, the Title Partnership will
close the escrow for this transaction when it is in a position to issue the
Owner’s Title Policy and the Lender’s Title Policy and has received from Seller
and Buyer the items required of each in Sections 13.2 - Seller’s Deposits into
Escrow and 13.3 - Buyer’s Deposits into Escrow.  Title Partnership will close
escrow by doing the following:

(a)

Recording the grant deed and Memoranda, if applicable, in the Official Records
of the Sonoma County Recorder;

(b)

Delivering to Buyer the Owner’s Title Policy, a copy of the Lender’s Title
Policy, the original documents and items listed in Section 13.2 - Seller’s
Deposits Into Escrow, and a closing statement for the escrow consistent with
this Agreement (the “Closing Statement”) and any refund due Buyer; and



22







--------------------------------------------------------------------------------



(c)

Delivering to Seller the amount due Seller as shown on the Closing Statement,
the original documents listed in Section 13.3 - Buyer’s Deposits Into Escrow.

(d)

Possession.  Seller shall deliver possession of the Partnership Property to
Buyer on the Closing Date.

13.7

Employee Matters.  




(a)

Buyer agrees to offer employment to certain employees of the Seller who are
employed and on active working status on the Closing Date, provided that nothing
in this Agreement shall require Buyer to continue such employment or to continue
such employee benefits at any given level (or at all), for any period of time
after the Closing Date.  All such offers of employment shall be made in
accordance with all applicable laws and regulations and shall offer terms of
employment (including, without limitation, salary levels, bonus opportunities,
commissions, pension and welfare benefits,  vacation and fringe benefits) which
are comparable with current benefits provided by Seller as of the day prior to
the Closing Date.  Each of Seller’s employees who accepts such an offer shall
become an employee of Buyer as of the Closing Date (each such person referred to
hereinafter as a “Hired Employee”).  Effective as of the Closing Date, each
Hired Employee shall cease to be employed by Seller and, except as provided in
this Section 13.7, participation by each such Hired Employee in Seller’ employee
benefit plans (as described in Section 6.14(b))  shall cease.  From and after
the Closing Date, Buyer shall pay, discharge and be responsible for all salary,
wages, and benefits relating solely and exclusively to the Hired Employees’
employment with Buyer from and after the Closing Date, and shall indemnify and
hold Seller harmless against any expenses, costs, claims or other liabilities
associated with such matters, except to the extent arising from the acts or
omissions of Seller.  




(b)

With respect to Buyer’s vacation policy maintained following the Closing Date in
which any Hired Employee participates, for purposes of determining eligibility
to participate and entitlement to benefits, service with Seller or its
affiliates shall be treated as service with Buyer or such affiliate, as the case
may be; provided, however, that such service shall not be recognized to the
extent that such recognition would result in a duplication of benefits.  With
respect to Buyer’s severance policy maintained following the Closing, Buyer will
offer severance benefits to its Hired Employees as it deems reasonably
appropriate on a case-by-case basis and may or may not consider service provided
by the Hired Employee to Seller.  




(c)

Effective as of the Closing Date, Buyer shall assume the Viansa Winery & Italian
Marketplace 401(k) Profit Sharing Plan (the “401(k) Plan”), and Seller shall
cease to maintain the 401(k) Plan on or after the Closing Date. Buyer agrees to
amend the 401(k) Plan to reflect the assumption of the 401(k) Plan by Buyer and
to provide that service with Seller or its affiliates shall be treated as
service with Buyer for purposes of vesting requirements under the 401(k) Plan
but not for purposes of calculating benefits.  






23







--------------------------------------------------------------------------------



(d)

Effective as of the Closing Date, Buyer shall assume the Viansa Winery & Italian
Marketplace Health Plan (the “Health Plan”), and Seller shall cease to maintain
the Health Plan on or after the Closing Date. Buyer acknowledges that Seller
shall not maintain a group health plan following the Closing Date and agrees
that any continuation coverage required by federal or state law, including
obligations for continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act for all employees of  Seller who are receiving
continuation coverage as of the Closing Date and their qualified beneficiaries,
and employees who do not accept employment with Buyer as of the Closing Date and
their qualified beneficiaries, shall be provided under the Health Plan or a
successor group health plan so long as Buyer shall maintain such a plan.  


14.

Material Changes; Survival.  If, prior to the Closing, Seller becomes aware of
any fact or circumstance that would materially change a representation or
warranty of Seller in this Agreement or would constitute a material adverse
change in the Purchased Assets or their future use, operation, or development
then Seller shall promptly, and in all events at least 5 days prior to the
Closing Date (which date shall be extended if necessary to give Buyer 5 days to
review such material change), give written notice of such changed fact or
circumstance to Buyer.  If, prior to Closing, upon Seller’s notice or otherwise,
Buyer becomes aware of the untruth or inaccuracy of, or facts or circumstances
that would change materially, any representation or warranty of Seller in this
Agreement or would constitute a material adverse change in the Purchased Assets
or its future use or operation, then Buyer shall have the option of:
 (i) waiving such breach of representation or warranty or material adverse
change and completing its purchase of the Purchased Assets pursuant to this
Agreement and releasing Seller from any further liability for such matter;
(ii) reaching agreement with Seller to adjust the terms of this Agreement to
compensate Buyer for such change; or (iii) terminating this Agreement.  All of
the representations and warranties made by the Buyer and the Seller will survive
the Closing for a period of one year; except that Seller’s representations and
warranties with regard to Authority (Section 6.1) and claims against Seller for
fraud shall survive until the expiration of the applicable statue of limitation.
   

15.

Indemnification.  Each party hereby agrees to indemnify, defend, protect and
hold harmless the other party from and against any and all claims, demands,
liabilities, costs and damages, including without limitation, reasonable
attorneys’ fees (collectively, “Claims”), resulting from any misrepresentations
or breach of warranty or covenant made by such party in this Agreement or in any
document, certificate, or exhibit given or delivered to the other party pursuant
to or in connection with this Agreement.  Each party further agrees to
indemnify, defend, protect and hold harmless the other party from and against
any Claims suffered by the other party and resulting from or arising out of all
third-party tort claims and similar claims of the type that would typically be
insured under a Commercial General Liability Insurance Policy which are based on
actions, facts or circumstances existing or occurring during the indemnifying
party’s ownership of the Purchased Assets.  All of the indemnifications set
forth in this Section shall survive the Closing and conveyance of the Purchased
Assets except as may be expressly limited in this Section.  The collective
indemnification obligation of Seller and Indemnitors (except for Jonathan
Sebastiani) shall not exceed $2,000,000 in the aggregate and in no event



24







--------------------------------------------------------------------------------



will Seller or Indemnitors (except for Jonathan Sebastiani) have any liability
hereunder arising from the fraudulent acts or omissions of Jonathan Sebastiani.
 In addition to obligations that Jonathan Sebastiani may have as an Indemnitor,
Jonathan Sebastiani will also be personally liable hereunder for an additional
aggregate amount up to $1,000,000 for Claims arising from his fraudulent acts or
omissions or arising from other fraudulent acts or omissions to the extent such
Claims exceed the $2,000,000 cap set forth above.    The parties specifically
acknowledge and agree that the financial projections prepared by Jonathan
Sebastiani and provided to Buyer and Buyer’s lender were prepared in good faith
and were carefully reviewed by Buyer and that in no event will such projections
be the basis for a Claim hereunder.  As security for Seller’s indemnification
obligations hereunder, but without limiting Seller’s liability, $1,000,000 of
the Purchase Price will be held back by Buyer out of the Purchase Price (the
“Holdback”).  Buyer may apply all or any part of the Holdback to pay, or to
provide for the payment of, any liability of Seller arising under the
indemnities provided under this Section or, at Buyer’s option, in connection
with the Net Asset Adjustment.  The remainder of the Holdback will be released
to Seller on the first anniversary of the Closing Date, provided that Buyer has
no outstanding claims against Seller on such date arising out of its obligations
under this Section or in connection with the Net Asset Adjustment.  Security
will be granted for the Holdback in accordance with Schedule 15.  The Seller’s
indemnification obligations hereunder will also be secured by the
Indemnification Agreement attached hereto as Exhibit I  (the “Indemnification
Agreement”).  Pursuant to the Indemnification Agreement, the members of the LLC
(the “Indemnitors”) agree to be personally liable to the Buyer for Claims that
exceed the Holdback amount up to the $2,000,000 cap, except that the maximum
obligation under the Indemnification Agreement shall be reduced dollar for
dollar by any positive Net Asset Adjustment pursuant to Section 5 herein,
provided such adjustment has not been distributed in cash at Closing. The
Indemnification Agreement will also incorporate Jonathan Sebastiani’s personal
liability obligations set forth above  Buyer may make a claim for
indemnification under this Section by delivering notice of such claim (a “Claim
Notice”) to the Seller.  The Claim Notice will state sufficient facts relating
to the claim so that the Seller may reasonably evaluate the claim and the
Buyer’s estimate of the indemnifiable amount relating to the claim.  If the
Seller disputes the validity, amount or calculation of the claim, Seller will
give written notice of such dispute to Buyer within 15 days after delivery of
the Claim Notice.  If a notice disputing the claim is not delivered within the
15 day period, the claim shall be deemed to be determined.  If the Seller
delivers a notice that the claim is being disputed, the parties shall meet and
endeavor to resolve the dispute in good faith within 30 days.  If a claim is
determined to be valid, the Holdback will be reduced by the amount of such
claim, or, if the determined claim exceeds the Holdback amount, the Indemnitors
will pay their indemnity obligations in cash within 30 days.  

16.

 Seller’s Covenants During Contract Period.  Between Seller’s execution of this
Agreement and the Closing, or earlier termination of this Agreement as permitted
hereunder, Seller shall (i) farm the vineyards consistent with prevailing
viticultural practices for premium varietal wine grapes in Napa County in
accordance with its past practices; (ii) maintain the Purchased Assets in good
order, condition and repair, reasonable wear and tear excepted in accordance
with its past practices; (iii) not make any physical changes to the Facilities;
(iv) not enter into any contracts or agreements or modify any existing Contracts
affecting the Purchased



25







--------------------------------------------------------------------------------



Assets except in the ordinary course of business consistent with its past
practices unless such contracts can be completed or terminated prior to the
Closing or Buyer, in its sole discretion, agrees to assume such contract or
agreement as of the Closing Date, in which case such contracts shall be included
within the term “Assumed Contracts”; (v) not sell any inventory except in the
ordinary course of business consistent with its past practices, including
pricing; and (vi) not enter into any lease, amendment of any existing Leases or
other agreement pertaining to the Purchased Assets.

17.

Exclusivity.  Until the date that is 30 days after the date that the Buyer’s
accountants complete and deliver the Partnership’s audited financial statements
for the year ending February 28, 2005, Seller will not, directly or indirectly
through any officer, employee, stockholder, director, agent, affiliate or
otherwise, (i) enter into any agreement, agreement in principal or commitment
(whether or not legally binding) relating to any business combination with,
recapitalization or acquisition or purchase of all or a significant portion of
the assets of, or a material portion of the equity interest in the Partnership
or relating to any similar transaction (a “Competing Transaction”), (ii)
solicit, initiate or encourage the submission of any proposal or offer from any
person or entity (including their respective officers, directors, employees and
agents) relating to any Competing Transaction, or (iii) participate in any
discussions or negotiations regarding a Competing Transaction.  Seller shall
notify Buyer promptly if any proposal regarding a Competing Transaction (or any
inquiry from or contact with any person or entity with respect thereto) is made
and shall advise Buyer of the contents thereof (and if in written form, provide
Buyer with copies thereof).  

18.

Confidentiality and Publicity.  Prior to the Closing, Buyer and Seller agree to
keep in confidence the existence and terms of this transaction and all
proprietary and financial information received from the other party, except that
Buyer shall be able to share such information on a need to know basis with its
consultants, lenders and advisors who receive such information under an
obligation of confidentiality, the parties shall be able to make such
disclosures to the extent required by law or SEC regulations or to the extent
any such information is otherwise publicly available.  All notices to third
parties and all other publicity concerning the transactions contemplated in this
Agreement will be jointly planned and coordinated by and between Buyer and
Seller. No party will act unilaterally in this regard without the prior approval
of the other party; however, this approval will not be unreasonably withheld.  

19.

Nondisparagement.  Seller agrees during the 5 year period commencing on the
Closing Date, not to in any way whatsoever disparage, say or indicate anything
negative regarding or otherwise causing harm upon the image or relationships of
the Business with any third parties.  

20.

Damage or Destruction; Eminent Domain.

20.1

Damage or Destruction.  In the event of damage or destruction of the  Purchased
Assets prior to the Closing Date Buyer may elect to either (i) terminate this
Agreement upon written notice to Seller, or (ii) consummate this Agreement, in
which event



26







--------------------------------------------------------------------------------



Seller shall pay or credit to Buyer any and all insurance proceeds payable by
reason of such damage or destruction plus the amount of the deductible and any
difference between the amount of insurance proceeds and the amount of the
damage, or shall assign Seller’s rights to such proceeds to Buyer and pay Buyer
the deductible and the difference between the amount of insurance proceeds and
the amount of the damage.

20.2

Eminent Domain.  If, prior to the Closing, all of the Real Property is taken by
eminent domain, this Agreement will be deemed canceled.  If only part of the
Real Property is so taken, Buyer shall have the option of (a) proceeding with
the Closing and acquiring the Purchased Assets as affected by such taking,
together with all compensation and damage awarded or the right to receive same,
or (b) terminating this Agreement.  If Buyer elects option (a) above, Seller
agrees to assign to Buyer at the Closing its rights to such compensation and
damages, and will not settle any proceedings relating to such taking without
Buyer’s prior written consent.  Seller shall promptly (and in any event prior to
the Closing) notify Buyer of any actual or threatened condemnation affecting the
Real Property.

21.

No Arbitration of Disputes.  If a controversy arises with respect to the subject
matter of this Agreement or the transaction contemplated herein, Buyer and
Seller agree that such controversy shall be settled by a court of competent
jurisdiction.  

22.

Termination.  

22.1

The parties may terminate this Agreement as provided below:

(a)

Buyer and Seller may terminate this Agreement by mutual written consent at any
time prior to the Closing;

(b)

Buyer may terminate this Agreement as provided in Section 9 – Due Diligence
Period, Section 14 – Material Changes; Survival, or Section 20 – Damage or
Destruction; Eminent Domain.  

(c)

Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing (i) in the event Seller has breached a material
representation, warranty, covenant or agreement contained in this Agreement in
any respect, the Buyer has notified Seller of the breach, and the breach has
continued without cure for a period of 10 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before July 29, 2005, by
reason of the failure of any condition precedent under Section 11 – Buyer’s
Conditions to Closing.

(d)

Seller may terminate this Agreement by giving written notice to the Buyer at any
time prior to the Closing (i) in the event the Buyer has breached a material
representation, warranty, covenant or agreement contained in this Agreement in
any respect, Seller has notified the Buyer of the breach, and the breach has
continued without cure for a period of 10 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before July 29, 2005, by
reason of the failure of any condition precedent under Section 12 – Seller’s
Conditions to



27







--------------------------------------------------------------------------------



Closing (unless the failure results primarily from Seller itself breaching any
representation, warranty, or covenant contained in this Agreement).

22.2

If any Party terminates this Agreement pursuant to this Section 22, all rights
and obligations of the parties hereunder shall terminate without any liability
of any party to any other party except for any liability of any party then in
breach.  Notwithstanding the foregoing, those obligations herein that expressly
provide that they are to survive the termination of this Agreement shall so
survive the termination of this Agreement.  However, the Buyer shall immediately
pay over to the Seller a breakup fee of $250,000 except if the Agreement is
terminated under 22.1(b) (under Section 14 or 15 only),  22.1(c)(i) or
22.1(c)(ii)(if the condution results primarily from Seller itself breaching any
representation, warranty or covenant contained in this Agreement).

23.

 Miscellaneous.

23.1

Assignment.  Neither Buyer nor Seller shall assign its rights or delegate its
obligations hereunder without the prior written consent of the other party,
which consent may not be unreasonably withheld or delayed; provided, however,
that Buyer shall be permitted to assign its rights and obligations under this
Agreement in whole or in part to any entity controlled by or under common
control with Buyer, without Seller’s consent.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of, and be enforceable
by the parties hereto and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.  

23.2

Notice.  All notices and any other communications permitted or required under
this Agreement must be in writing and will be effective (i) immediately upon
delivery in person or by facsimile, provided delivery is made during regular
business hours or receipt is acknowledged by a person reasonably believed by the
delivering party to be employed by the recipient and that for all facsimiles,
good and complete transmission is confirmed by the sending facsimile machine; or
(ii) upon the earlier of actual delivery confirmed by executed receipt of the
recipient or 24 hours after deposit (in time for next day delivery) with a
commercial courier or delivery service for overnight delivery, provided delivery
is made during regular business hours or receipt is acknowledged by a person
reasonably believed by the delivering party to be employed by the recipient; or
(iii) three days after deposit (before the last pick up time) with the United
States Postal Service, certified mail, return receipt requested, postage prepaid
and with the return receipt returned to the sender marked as delivered,
undeliverable or rejected.  The inability to deliver because of a changed
address of which no notice was given, or rejection or other refusal to accept
any notice, shall be deemed to be the receipt of the notice as of the date of
such inability to deliver or rejection or refusal to accept.  Any notice to be
given by any party hereto may be given by the counsel for such party.  All
notices must be properly addressed and delivered to the parties at the addresses
set forth below, or at such other addresses as the parties may subsequently
designate by written notice given in the manner provided in this Section:

Seller:

Viansa Winery, Ltd.

25200 Arnold Drive



28







--------------------------------------------------------------------------------



Attn: Russell Joy, President




Sonoma, CA  95476

Telephone:  707 939-0730

Facsimile:   707 996-4632


with copy to:

Maselan & Jones, P.C.

One International Place

Boston, MA  02110
Attn:  James P. Maselan, Voting Trustee
Telephone:  617-451-1500

Facsimile:  617-451-5174


Indemnitors:

Maselan & Jones, P.C.

One International Place

Boston, MA  02110
Attn:  James P. Maselan, Voting Trustee
Telephone:  617-451-1500

Facsimile:  617-451-5174




Buyer:

360 Acquisition Corporation


Attn: Charles Marin
Kirkland Ranch Winery
One Kirkland Ranch Road
Napa, CA 94558
Telephone:  (707) 254-9100
Facsimile:  (707) 254-7258

with copy to:

Block & DeVincenzi LLP
Attn:  Jeanne DeVincenzi
1580 First Street
Napa, CA 94559
Telephone:  707-251-9871
Facsimile:  707-251-0368

23.3

Headings.  The headings used herein are for purposes of convenience only and
should not be used in construing the provisions hereof.

23.4

Covenant of Further Assurances.  The parties hereby agree to execute such other
documents and perform such other acts as may be necessary or desirable to carry
out the purposes of this Agreement, whether before or after Closing.

23.5

Entire Agreement.  This document represents the final, entire and complete
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior or contemporaneous agreements, communications or
representations, whether oral



29







--------------------------------------------------------------------------------



or written, express or implied, included that certain Letter of Intent dated
April 11, 2005.  The parties acknowledge and agree that they may not and are not
relying on any representation, promise, inducement, or other statement, whether
oral or written and by whomever made, that is not contained expressly in this
Agreement.  This Agreement may only be modified by a written instrument signed
by representatives authorized to bind both parties.  Oral modifications are
unenforceable.

23.6

Partial Invalidity.  If any term, covenant or condition of this Agreement or its
application to any person or circumstances shall be held to be illegal, invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provisions to other persons or circumstances shall not be affected, and
each term hereof shall be legal, valid and enforceable to the fullest extent
permitted by law, unless an essential purpose of this Agreement would be
defeated by the loss of the illegal, unenforceable, or invalid provision.  In
the event of such partial invalidity, the parties shall seek in good faith to
agree on replacing any such legally invalid provisions with valid provisions
which, in effect, will, from an economic viewpoint, most nearly and fairly
approach the effect of the invalid provision and the intent of the parties in
entering into this Agreement.

23.7

No Waiver.  No consent or waiver by either party to or of any breach or
non-performance of any representation, condition, covenant or warranty shall be
enforceable unless in a writing signed by the party entitled to enforce
performance, and such signed consent or waiver shall not be construed as a
consent to or waiver of any other breach or non-performance of the same or any
other representation, condition, covenant, or warranty.

23.8

Attorneys’ Fees.  In the event of any arbitration or litigation between the
parties, whether based on contract, tort or other cause of action or involving
bankruptcy or similar proceedings, in any way related to this Agreement, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment.  The “prevailing party” shall be determined
based upon an assessment of which party’s major arguments or positions taken in
the action or proceeding could fairly be said to have prevailed (whether by
compromise, settlement, abandonment by the other party of its claim or defense,
final decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues.

23.9

Brokers and Finders.  Neither party has had any contact or dealing regarding the
Purchased Assets through any licensed real estate broker or other persons who
can claim a right to a commission or finder’s fee in connection with this
transaction other than Gordon Axton who represents the Buyer only (“Broker”).
 Buyer will pay Broker a fee to be agreed upon by Buyer and Broker at Closing
and Seller will pay Broker $500,000 at Closing.  In the event that any party
other than Broker claims a commission or finder’s fee in this transaction, the
party through whom the party makes its claim shall be responsible for said
commission or fee



30







--------------------------------------------------------------------------------



and shall indemnify the other against all costs and expenses (including
reasonable attorneys’ fees) incurred in defending against the same.  This
indemnification obligation shall survive the Closing or termination of this
Agreement.

23.10

Time of the Essence.  Time is of the essence of this Agreement.

23.11

Governing Law; Forum.  This Agreement is entered into and shall be governed by
and construed in accordance with the laws of the State of California (without
giving effect to its choice of law principles).  The parties agree that all
suits or actions of any kind brought to interpret or enforce the terms of, or
otherwise arising out of or relating to, this Agreement shall be filed and
litigated solely in the state or federal courts in Napa County California.  Each
party hereby consents to the personal and subject matter jurisdiction of said
courts.

23.12

Interpretation.  All parties have been represented by counsel in the preparation
and negotiation of this Agreement, and this Agreement shall be construed
according to the fair meaning of its language.  The rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in interpreting this Agreement.  Unless the context clearly requires
otherwise, (i) the plural and singular numbers shall each be deemed to include
the other; (ii) the masculine, feminine, and neuter genders shall each be deemed
to include the others; (iii) ”shall,” “will,” or “agrees” are mandatory, and
“may” is permissive; (iv) ”or” is not exclusive; (v) ”includes” and “including”
are not limiting; and (vi) ”days” means calendar days unless specifically
provided otherwise.

23.13

This Section Intentionally Left Blank.   

23.14

IRS Form 1099-S Designation.  In order to comply with information reporting
requirements of Section 6045(e) of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement to designate the Title
Partnership (the “Designee“) as the party who shall be responsible for reporting
the contemplated sale of the Purchased Assets to the Internal Revenue Service
(the “IRS“) on IRS Form 1099-S; and (ii) to provide the Designee with the
information necessary to complete Form 1099-S.

23.15

Third Party Beneficiaries.  This Agreement has been made solely for the benefit
of the parties hereto and their respective successors and permitted assigns, and
nothing in this Agreement is intended to, or shall, confer upon any other person
any benefits, rights or remedies under or by reason of this Agreement.

23.16

Compliance With Laws.  Each party shall comply with all applicable laws, rules,
regulations, orders, consents and permits in the performance of all of their
obligations under this Agreement.

23.17

Counterparts.  This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single



31







--------------------------------------------------------------------------------



instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties.  Signatures may be delivered by facsimile
transmission.  All counterparts shall be deemed an original of this Agreement.

23.18

Exhibits.  All Recitals and Exhibits referred to in this Agreement are
incorporated herein by reference and shall be deemed part of this Agreement.

23.19

Authority.  The individuals executing this Agreement on behalf of Seller and
Buyer individually represent and warrant that he or she has been authorized to
do so and has the power to bind the party for whom they are signing.



32







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Contract Date.

SELLER:

BUYER:

Viansa Winery, a California Limited Partnership

       By:  ______________________
            Russell Joy, in his capacity as

       Its:  President, and not individually




La Fontana di Viansa, LLC, a California limited liability company,
Its General Partner

By:




      Jonathan Sebastiani, in his capacity as



Its: Managing Member, not individually





James P. Maselan, in his capacity as Voting       

Trustee, not individually


La Fontana di Viansa, LLC, a California limited liability company

By:



                 Jonathan Sebastiani, in his capacity as



Its: Managing Member, not individually











Jonathan Sebastiani



360 Viansa LLC, a Nevada limited liability company

By:






Its:









By:






Its:











33







--------------------------------------------------------------------------------



Exhibit E

Opinions Required

Provided by Patrick McNeil, Esq.

1. The Partnership is a limited partnership duly formed, validly existing and in
good standing under the law of the State of California.

2.  The LLC is a limited liability company duly formed, validly existing and in
good standing under the law of the State of California.

3.  This Section Intentionally Left Blank.

4. The Partnership has the partnership power to execute, deliver and perform
each document contemplated in the Asset Purchase Agreement (each a “Transaction
Document” and collectively, “Transaction Documents”).

5. The LLC has the limited liability company power to (a) act as the general
partner of the Partnership, (b) to execute and deliver each Transaction Document
in its capacity as the general partner of the Partnership, and (c) execute,
deliver and perform the Transaction Documents on its own behalf as
contemplated. 

6. The execution, delivery and performance by the Partnership of the Transaction
Documents has been duly authorized by all necessary partnership action of the
Partnership.

7.  The execution and delivery by the LLC of the Transaction Documents in its
capacity as the general partner of the Partnership has been duly authorized by
all necessary limited liability company action of the LLC and the execution,
delivery and performance by the LLC Partner of the Transaction Documents on its
own behalf has been duly authorized by all necessary limited liability company
action of the LLC.

8. Each Transaction Document (a) has been duly executed and delivered by the
Partnership and (b) constitutes a valid and binding obligation of the
Partnership and is enforceable against the Partnership in accordance with its
terms, except that such enforceability may be affected by any bankruptcy or
other similar statute or principles of equity.

9.  Each Transaction Document (a) has been duly executed and delivered by the
LLC in its capacity as the general partner of the Partnership and (b) has been
duly executed and delivered by the LLC on its own behalf and constitutes a valid
and binding obligation of the LLC and is enforceable against the LLC in
accordance with its terms, except that such enforceability may be affected by
any bankruptcy or other similar statute or principles of equity. 

10. Except as disclosed in the Schedules to the Asset Purchase Agreement, no
filing with, notice to, consent or authorization of, or other act by
any California or United States federal court or California or United States
federal governmental authority is required in connection with the



1







--------------------------------------------------------------------------------



execution and delivery by Partnership of the Transaction Documents, and the
performance by the Partnership of the Transaction Documents.

11. Except as disclosed in the Schedules to the Asset Purchase Agreement, no
filing with, notice to, consent or authorization of, or other act by any
California or United States federal court or other California or United States
federal governmental authority is required in connection with the execution and
delivery by the General Partner of the Transaction Documents in its capacity as
the general partner of the Seller, the execution and delivery by the LLC of the
Transaction Documents on its own behalf and the performance by the LLC of
the Transaction Documents.

12.  The execution and delivery by the Partnership of each Transaction Document
does not, and the performance by the Partnership of the Transaction Documents,
if such performance were to occur on the date of this letter, would not, (a)
violate the Certificate of Limited Partnership or the Partnership Agreement of
the Partnership, (b) except as otherwise disclosed in the Schedules to the Asset
Purchase Agreement, violate, result in a violation of, constitute (whether
immediately or after notice, after lapse of time or after both notice and lapse
of time) any default under, or result in or require the imposition or creation
of any security interest in, or of any other lien or encumbrance upon, any asset
of the Partnership pursuant to, any contract to which the Partnership is a
party, (c) except as disclosed in the Schedules to the Asset Purchase Agreement,
violate any judgment, decree or order of any court or other governmental
authority applicable to the Partnership or (d) violate any statute, rule or
regulation of the State of California, or any United States federal statute,
rule or regulation or require under any such statute, rule or regulation of the
State of the State of California or any United States federal statute, rule or
regulation as a condition of such execution, delivery and performance any filing
or registration with, notice to or consent, approval or authorization of any
court or other governmental authority of the State of California or any United
States federal court or other United States federal governmental authority.

12.  The execution and delivery by the LLC of each Transaction Document in its
capacity as the general partner of the Partnership and on its own behalf, does
not, and the performance by the LLC of the Transaction Documents, if such
performance were to occur on the date of this letter, would not, (a) violate
the Certificate of Formation or the Operating Agreement of the LLC or
(b) violate any statute, rule or regulation of the State of California, or any
United States federal statute, rule or regulation or require under any such
statute, rule or regulation of the State of California or any United States
federal statute, rule or regulation as a condition of such execution, delivery
and performance any filing or registration with, notice to or consent, approval
or authorization of any court or other governmental authority of the State
of California or any United States federal court or other United States federal
governmental authority.



2







--------------------------------------------------------------------------------



Exhibit G

Bill of Sale and Assignment of Rights

This Bill of Sale and Assignment of Rights (“Assignment”) is executed as of
__________, 2005, by and among Viansa Winery, a California Limited Partnership
and La Fontana di Viansa, LLC, a California limited liability company
(collectively, the “Seller”) and 360 Viansa LLC, a Nevada limited liability
company (“Buyer”).

Bill of Sale

For valuable consideration, the receipt of which is hereby acknowledged, in
accordance with that certain Asset Purchase Agreement between Seller and Buyer
dated ______________, 2005 (“Purchase Agreement”), Seller hereby grants,
transfers and sells to Buyer all of Seller’s interest in the personal property
and inventory set forth on attached Schedule I which is used in connection with
the maintenance or operation of Viansa Winery & Italian Marketplace, located at
25200 Arnold Drive in Sonoma California, Enoteca Viansa located at 334 Grant
Street in San Francisco, Cucina Viansa located at 400 and 408 First Street East
in Sonoma, California and its warehouse located at 21481 Eighth Street East in
Sonoma California that is being conveyed to Buyer pursuant to the terms of the
Purchase Agreement (the “Property”).  Seller covenants that it is the lawful
owner of the referenced personal property, free from all liens, claims or
encumbrances, and agrees to warrant and defend the title to the personal
property hereby conveyed against the just and lawful claims and demands of all
persons claiming by or through Seller.

Assignment of Rights

1.

Seller also hereby assigns to Buyer all of Seller’s interest in:

a.

All trellising, wells, pumps, fuel and water tanks, vines, growing crops,
stakes, irrigation and frost control facilities, to the extent deemed to be
personal property and not transferable with the land.

b.

Any architectural, mechanical, engineering, as-built and other plans,
specifications, drawings, surveys, all soils, viticultural, environmental,
water, engineering or other reports or studies and reports pertaining to the
Property.

c.

All grape, distributor, broker, supplier, service, utility, maintenance, and
other contracts, leases, or agreements set forth on attached Schedule II.

d.

All transferable or assignable warranties, representations, guaranties, contract
rights and miscellaneous rights made by or received from any third party with
respect to the Property.



1







--------------------------------------------------------------------------------



e.

All financial records and accounting records relating to the Property, computer
software and documents, books, supplier, customer and mailing lists, copies of
customer and client records, work orders, equipment logs, operating guides and
manuals, drawings, electronic art, database information, program and process
documentation related to the Property.

f.  

All trade and other accounts and notes receivable and all notes, bonds, employee
travel advances and other evidences of indebtedness and rights to receive
payment from any person related to the Property.

g.

To the extent assignable, all certificates of occupancy, use permits, erosion
control plans, building or equipment permits, consents, authorizations,
variances, waivers, licenses, permits, certificates and other approvals from any
governmental or quasi-governmental authority with respect to the Property.

h.

All easements, rights of way, privileges, licenses, appurtenances and other
rights and benefits of Seller belonging to or in any way related to the
Property.

2.

Seller shall indemnify Buyer from any liabilities, claims, or damages arising
out of these assigned rights that arise out of activities prior to closing.

3.

In the event of any dispute between the parties hereto should result in
litigation or arbitration, the prevailing party shall be reimbursed for all
reasonable costs in connection therewith including, but not limited to,
reasonable attorneys’ fees and defense costs.

4.

The terms of this Assignment shall bind and inure to the benefit of the parties
hereto and their respective heirs, legal representatives and successors and
assigns.

5.

This Assignment will be governed by the laws of California.

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the
date and year first above written.



2







--------------------------------------------------------------------------------






Exhibit H

Seller’s Closing Certificate

This Seller’s Closing Certificate is being given pursuant to and in
consideration of that certain Asset Purchase Agreement, dated _________________,
2005 for the purchase of _______________________ located at _______________  by
and among Viansa Winery, a California Limited Partnership and La Fontana di
Viansa, LLC, a California limited liability company (collectively, the “Seller”)
and 360 Viansa LLC, a Nevada limited liability company (“Buyer”), and in
accordance therewith, Seller hereby certifies, represents and warrants to Buyer
as of __________________, 2005, that:

1.

There has been no material adverse change in or damage to the Purchased Assets
(as defined in the Agreement) or its use or operation from the Contract Date of
the Agreement.

2.

All the representations and warranties described in Section 6 (Representations
and Warranties of Seller) of the Agreement are true, complete and accurate as of
the date hereof, except as specifically set forth on Schedule I to this Seller’s
Closing Certificate.

IN WITNESS WHEREOF, this Seller’s Closing Certificate was executed by the Seller
as of the date stated above.






1





